Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 11/08/2021 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11170020.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-20 of U.S. Patent No. 11170020 can also be interpreted as claimed features as claimed in the claims 1-20 of the present application. Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 of U.S. Patent No. 11170020 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim comparison: Claimed subject matter is bold for the purpose of comparison
U.S. Patent No. 11170020
Present Application
1. A computing system comprising: a processor; and computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, configure the computing system to facilitate data transformations using a set of example values including one or more example input values that indicate data values to be transformed and one or more example output values that indicate a desired form in which to transform data, the computing system configured to: search a plurality of remote sources to identify candidate transformation tools relevant for performing data transformations; 
analyze the candidate transformation tools to identify one or more tool examples corresponding with each of the candidate transformation tools; 
for each of the candidate transformation tools, store the one or more tool examples in association with the corresponding candidate transformation tool; and based on a comparison of at least a portion of the tool examples with at least a portion of the set of example values, identify a transformation tool as relevant to facilitate transforming the one or more example input values to the desired form in which to transform data.

2. The computing system of claim 1, wherein the remote sources comprise web sources, enterprise sources, or a combination thereof.

3. The computing system of claim 1, wherein the candidate transformation tools comprise transformation functions, transformation tables, or a combination thereof.

4. The computing system of claim 1, wherein analyzing the candidate transformation tools comprises performing a static analysis of transformation functions.

5. The computing system of claim 4, wherein the static analysis comprises: inspecting source code associated with the transformation functions; and for each source code associated with a transformation function, parsing the source code into an abstract syntax tree having a plurality of fields, identifying one or more constants used in association with the transformation function, and designating the one or more constants as input calling examples associated with the transformation function.

6. The computing system of claim 1, wherein analyzing the candidate transformation tools comprises performing a dynamic analysis of transformation functions.

7. The computing system of claim 6, wherein the dynamic analysis comprises: modifying source code associated with the transformation functions to include logging code; for each source code associated with a transformation function, executing the source code, using the logging code to identify an argument used by the transformation function, and designating the argument as an input calling example associated with the transformation function.

8. The computing system of claim 1, wherein analyzing the candidate transformation tools further comprises identifying one or more tool attributes corresponding with each of the candidate transformation tools.


9. The computing system of claim 8, wherein the one or more tool attributes is used to identify the transformation tool as relevant.

10. A computer-implemented method for facilitating data transformations, the method comprising: searching a plurality of remote sources to identify a candidate transformation function for performing data transformations; analyzing source code associated with the candidate transformation function to identify a portion of the source code for use in generating a new transformation function; generating a new transformation function; and storing the new transformation function for subsequent use in transforming data.

11. The method of claim 10 further comprising using the new transformation function to facilitate a data transformation.

12. The method of claim 10, wherein identifying the portion of the source code for use in generating the new transformation function comprises identifying a function that includes a constant and is void of an initial parameter.

13. The method of claim 12, wherein generating the new transformation function comprises implementing the constant as a parameter of the function.

14. The method of claim 10, wherein identifying the portion of the source code for use in generating the new transformation function comprises identifying a first function and a second function within the source code.

15. The method of claim 14, wherein generating the new transformation function comprises combining the first function and the second function.

16. One or more computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, cause the one or more processors to perform a method for facilitating data transformations, the method comprising: searching a plurality of remote sources to identify candidate transformation tools relevant for performing data transformations; analyzing the candidate transformation tools to identify one or more tool examples corresponding with each of the candidate transformation tools; analyzing the candidate transformation tools to identify one or more tool attributes corresponding with each of the candidate transformation tools; for each of the candidate transformation tools, storing the one or more tool examples and the one or more tool attributes in association with the corresponding candidate transformation tool.

17. The media of claim 16, wherein the one or more tool attributes comprise one or more of tool relationships, tool popularity, tool usage, tool author, and tool difficulty.

18. The media of claim 16 further comprising generating an index using the one or more tool examples and the one or more tool attributes.

19. The media of claim 16, wherein the remote sources comprise web sources, enterprise sources, or a combination thereof.

20. The media of claim 16, wherein the candidate transformation tools comprise transformation functions, and analyzing the candidate transformation tools to identify one or more tool examples corresponding with each of the candidate transformation tools comprises performing a static analysis or a dynamic analysis in association with the transformation functions.
1. A computing system comprising: a processor; and computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, configure the computing system to facilitate data transformations using a set of example values including one or more example input values that indicate data values to be transformed and one or more example output values that indicate a desired form in which to transform data, the computing system configured to: search a plurality of sources to identify candidate transformation tools relevant for performing data transformations; 
identify one or more tool examples corresponding with each of the candidate transformation tools; 

for each of the candidate transformation tools, store the one or more tool examples in association with the corresponding candidate transformation tool; and based on a comparison of at least a portion of the tool examples with at least a portion of the set of example values, identify a transformation tool as relevant to facilitate transforming the one or more example input values to the desired form in which to transform data.

2. The computing system of claim 1, wherein the sources comprise web sources, enterprise sources, or a combination thereof.

3. The computing system of claim 1, wherein the candidate transformation tools comprise transformation functions, transformation tables, or a combination thereof.

4. The computing system of claim 1, wherein the computing system is configured to analyze the candidate transformation tools by performing a static analysis of transformation functions.

5. The computing system of claim 4, wherein the static analysis comprises: inspecting source code associated with the transformation functions; and for each source code associated with a transformation function, parsing the source code into an abstract syntax tree having a plurality of fields, identifying one or more constants used in association with the transformation function, and designating the one or more constants as input calling examples associated with the transformation function.

6. The computing system of claim 1, wherein the computing system is configured to analyze the candidate transformation tools by performing a dynamic analysis of transformation functions.

7. The computing system of claim 6, wherein the dynamic analysis comprises: modifying source code associated with the transformation functions to include logging code; for each source code associated with a transformation function, executing the source code, using the logging code to identify an argument used by the transformation function, and designating the argument as an input calling example associated with the transformation function.

8. The computing system of claim 1, wherein the computing system is configured to analyze the candidate transformation tools further by identifying one or more tool attributes corresponding with each of the candidate transformation tools.

9. The computing system of claim 8, wherein the one or more tool attributes is used to identify the transformation tool as relevant.

10. A computer-implemented method for facilitating data transformations, the method comprising: searching a plurality of sources to identify a candidate transformation function for performing data transformations; identifying a portion of the source code for use in generating a new transformation function; generating a new transformation function; and storing the new transformation function for subsequent use in transforming data.



11. The method of claim 10 further comprising using the new transformation function to facilitate a data transformation.

12. The method of claim 10, wherein identifying the portion of the source code for use in generating the new transformation function comprises identifying a function that includes a constant and is void of an initial parameter.

13. The method of claim 12, wherein generating the new transformation function comprises implementing the constant as a parameter of the function.

14. The method of claim 10, wherein identifying the portion of the source code for use in generating the new transformation function comprises identifying a first function and a second function within the source code.

15. The method of claim 14, wherein generating the new transformation function comprises combining the first function and the second function.

16. One or more computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, cause the one or more processors to perform a method for facilitating data transformations, the method comprising: searching a plurality of sources to identify candidate transformation tools relevant for performing data transformations; identifying one or more tool examples corresponding with each of the candidate transformation tools; analyzing the candidate transformation tools to identify one or more tool attributes corresponding with each of the candidate transformation tools; for each of the candidate transformation tools, storing the one or more tool examples and the one or more tool attributes in association with the corresponding candidate transformation tool.

17. The media of claim 16, wherein the one or more tool attributes comprise one or more of tool relationships, tool popularity, tool usage, tool author, and tool difficulty.

18. The media of claim 16 further comprising generating an index using the one or more tool examples and the one or more tool attributes.

19. The media of claim 16, wherein the sources comprise web sources, enterprise sources, or a combination thereof.

20. The media of claim 16, wherein the method further comprises analyzing the candidate transformation tools by performing a static analysis or a dynamic analysis in association with transformation functions associated with the candidate transformation tools.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20120011152 to Gulwani et al. (hereinafter “Gulwani”).
As to claim 1, Gulwani teaches a computing system comprising (Fig. 14, par. 0102-0104): 
a processor (Fig. 14, par. 0102-0104); and computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, configure the computing system to facilitate data transformations using a set of example values including one or more example input values that indicate data values to be transformed and one or more example output values that indicate a desired form in which to transform data, the computing system configured to (Fig. 3, par. 0058): 
search a plurality of sources to identify candidate transformation tools relevant for performing data transformations (Fig. 2, par. 0026, 0080, 0089, 0100, search plurality of sources for conversion modules using search tools 222); 
identify one or more tool examples corresponding with each of the candidate transformation tools (Fig. 2, par. 0026, 0055, 0080, 0089, 0100, search plurality of sources for conversion modules using search tools 222); 
for each of the candidate transformation tools, store the one or more tool examples in association with the corresponding candidate transformation tool (par. 0055, 0098, data store 220 provides a collection of candidate conversion modules); and 
based on a comparison of at least a portion of the tool examples with at least a portion of the set of example values, identify a transformation tool as relevant to facilitate transforming the one or more example input values to the desired form in which to transform data (par. 0054-0057, i.e. “The transformation module 210 determines whether each of the output parts identified by the parsing module 208 can be computed using one or more converter modules. The transformation module performs this task by searching within a data store 220. The data store 220 provides a collection of candidate conversion modules. Each candidate conversion module transforms input information into output information based on at least one predetermined rule. To facilitate this searching operation, the transformation module 210 may rely on one or more optional search tools 222. Section C provides additional information regarding the operation of the transformation module 210.”).
As to claim 2, Gulwani teaches the computing system of claim 1, wherein the sources comprise web sources, enterprise sources, or a combination thereof (par. 0046, web sources such as information in XML or HTML).
As to claim 3, Gulwani teaches the computing system of claim 1, wherein the candidate transformation tools comprise transformation functions, transformation tables, or a combination thereof (par. 0006, 0039, transformation functions using converter modules for data and tables).
As to claim 4, Gulwani teaches the computing system of claim 1, wherein the computing system is configured to analyze the candidate transformation tools by performing a static analysis of transformation functions (par. 0090-0091, performing analysis).
As to claim 6, Gulwani teaches the computing system of claim 1, wherein the computing system is configured to analyze the candidate transformation tools by performing a dynamic analysis of transformation functions (par. 0090-0091, performing analysis).
As to claim 8, Gulwani teaches the computing system of claim 1, wherein the computing system is configured to analyze the candidate transformation tools further by identifying one or more tool attributes corresponding with each of the candidate transformation tools (Fig. 2, par. 0026, 0055, 0080, 0089, 0100, search plurality of sources for conversion modules using search tools 222).
As to claim 9, Gulwani teaches the computing system of claim 8, wherein the one or more tool attributes is used to identify the transformation tool as relevant (Fig. 2, par. 0026, 0055, 0080, 0089, 0100, search plurality of sources relevant conversion modules using search tools 222).
As to claim 10, Gulwani teaches a computer-implemented method for facilitating data transformations, the method comprising (par. 0004-0010): searching a plurality of sources to identify a candidate transformation function for performing data transformations (Fig. 2, par. 0026, 0055, 0080, 0089, 0100, search plurality of sources relevant conversion modules using search tools 222); identifying a portion of the source code for use in generating a new transformation function (Fig. 2, par. 0026, 0055, 0080, 0089, 0097, 0098, 0100, i.e. “the formatting module 212 generates the following formatting instructions…”); generating a new transformation function (Fig. 2, 12, par. 0026, 0055, 0080, 0089, 0097, 0100, generated program 1202); and storing the new transformation function for subsequent use in transforming data (par. 0087).
As to claim 11, Gulwani teaches the method of claim 10 further comprising using the new transformation function to facilitate a data transformation (par. 0098, i.e. “After being formed, the generated program 1202 can receive a new input item and generate a new output item”).
As to claim 12, Gulwani teaches the method of claim 10, wherein identifying the portion of the source code for use in generating the new transformation function comprises identifying a function that includes a constant and is void of an initial parameter (par. 0056, 0096, constant information).
As to claim 13, Gulwani teaches the method of claim 12, wherein generating the new transformation function comprises implementing the constant as a parameter of the function (Fig. 12, par. 0096-0098, generated program 1202 comprise constant information instructions).

As to claim 14. , Gulwani teaches the method of claim 10, wherein identifying the portion of the source code for use in generating the new transformation function comprises identifying a first function and a second function within the source code (Fig. 12, par. 0096-0098, plurality of instructions for functions).
As to claim 15, Gulwani teaches the method of claim 14, wherein generating the new transformation function comprises combining the first function and the second function (Fig. 12, par. 0096-0098, combining plurality of instructions).
As to claim 16, Gulwani teaches one or more computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, cause the one or more processors to perform a method for facilitating data transformations, the method comprising (Fig. 14, par. 0102-0104): searching a plurality of sources to identify candidate transformation tools relevant for performing data transformations (Fig. 2, par. 0026, 0055, 0080, 0089, 0100, search plurality of sources relevant conversion modules using search tools 222); identifying one or more tool examples corresponding with each of the candidate transformation tools (Fig. 2, par. 0026, 0055, 0080, 0089, 0100, search plurality of sources for conversion modules using search tools 222); analyzing the candidate transformation tools to identify one or more tool attributes corresponding with each of the candidate transformation tools (par. 0090-0091, performing analysis); for each of the candidate transformation tools, storing the one or more tool examples and the one or more tool attributes in association with the corresponding candidate transformation tool (par. 0055, 0098, data store 220 provides a collection of candidate conversion modules).
As to claim 17, Gulwani teaches the media of claim 16, wherein the one or more tool attributes comprise one or more of tool relationships, tool popularity, tool usage (Fig. 12, par. 0096-0098, tool functionality and tool processes are interpreted as the tool attributes and usage), tool author, and tool difficulty.
As to claim 19, Gulwani teaches the media of claim 16, wherein the sources comprise web sources, enterprise sources, or a combination thereof  (par. 0046, web sources such as information in XML or HTML).
As to claim 20, Gulwani teaches the media of claim 16, wherein the method further comprises analyzing the candidate transformation tools by performing a static analysis or a dynamic analysis in association with transformation functions associated with the candidate transformation tools (par. 0090-0091, performing analysis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulwani, and further in view of U.S. Patent Application Publication No. 20120254162 to Asadullah et al. (hereinafter “Asadullah”).


As to claim 18, Gulwani teaches the media of claim 16. Gulwani does not explicitly teach further comprising generating an index using the one or more tool examples and the one or more tool attributes as claimed.
Asadullah teaches generating an index using the one or more tool examples and the one or more tool attributes (par. 0029-0031, 0065-0070, 0096, indexing source code, functions and programs, including their attribute information.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gulwani with the teaching of Asadullah because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Asadullah would allow Gulwani to avoid difficulty in searching, utilizing, storing and maintaining source code repositories (Asadullah, par. 0001-0006).
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the aforementioned Double Patenting Rejection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168